Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 06/30/2022 for application number 16/799,072. Claims 21 and 26 have been amended. Claims 1-20 were previously cancelled. Claims 21-30 are pending.

Reason for Allowance
Claims 21-30 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
3GPP TS 38.331 V15.4.0 (2018-12) (hereinafter “NPL1”) 
3GPP TS 38.321 V15.4.0 (2018-12) (hereinafter “NPL2”)
Kim et al. (US 20130053103 A1)
Jiang et al. (US 20200245330 A1) 
Tseng et al. (US 20190222367 A1) 
Son (US 20190215861 A1) 
Yi et al. (US 20200266959 A1) 
Yi et al. (US 20210195449 A1)


Regarding claim 21, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“in case that (i) a supplementary uplink (SUL) parameter for the cell is received in the SIB, (ii) the terminal supports one or more frequency bands included in the frequency band list field of SUL, (iii) the terminal supports at least one additional spectrum emission included in the frequency band list field of the SUL, and (iv) the terminal supports a bandwidth included in the location and bandwidth field of the SUL, identifying that a SUL carrier is configured for the cell”.
In contrast, the closest prior art, NPL1 discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a cell provided by a base station, a system information block (SIB) (Sec. 5.2.2.3.1), wherein the SIB includes a frequency band list field, a location, and bandwidth field for an initial uplink bandwidth part (BWP), and a reference signal received power (RSRP) threshold for a synchronization signal block (SSB)  (P. 154-155, Sec. 6.3.1, Sec. 6.3.2;  P. 173-174); and determining if (i) the terminal supports one or more frequency bands included in the frequency band list field of supplementary uplink (SUL) (Sec. 5.2.2.4.2), (ii) the terminal supports at least one additional spectrum emission included in the frequency band list field of the SUL (Sec. 5.2.2.4.2), and  (iii) the terminal supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields (Sec. 5.2.2.4.2). But as argued persuasively by the applicant, NPL1 only discloses the bandwidth of the initial uplink BWP indicated in the locationAndBandwidth fields, but does not disclose or suggest a bandwidth included in the location and bandwidth field of the SUL. In addition, NPL1 merely discloses forwarding the cell Identity to upper layers if three (3) requirements are met. Furthermore, NPL1 does not disclose identifying that a SUL carrier is configured for the cell based on meeting three (3) requirements as recited in claim 1. 
NPL2 discloses determining that the information whether serving cell is configured with SUL is available to a UE (Sec. 5.1.1, P. 13, Lines 11 and 21;  Sec. 5.1.1, P. 14, Lines 23-26); performing, in case that a RSRP of a downlink pathloss reference is less than the RSRP threshold, a random access procedure on the SUL carrier; and performing, in case that the RSRP of the downlink pathloss reference is more than or equal to the RSRP threshold, the random access procedure on a normal uplink (NUL) carrier (Sec. 5.1.1, P. 15). But as argued persuasively by the applicant, NPL2 merely discloses "an RSRP threshold for the selection between the NUL carrier and the SUL carrier", and does not cure the deficiency of NPL1.
Thus, a combination of NPL1 and NPL2 fails to disclose the above claimed features. Other prior art of record documents also do not disclose these features. Therefore, claim 21 is allowable over the prior art of record. 
The same reasoning applies to claim 26 mutatis mutandis.  Accordingly, claims 21-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471